             Case 2:19-cv-01869-RAJ-JRC Document 85 Filed 08/24/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                 WESTERN DISTRICT OF WASHINGTON
                                           AT TACOMA
 9

10         STEPHANIE TAYLOR, et al.,
                                                               CASE NO. 2:19-cv-01869-RAJ-JRC
11                               Plaintiffs,
                                                               ORDER ALLOWING LATE
12               v.                                            RESPONSE
13         ROSS MACDOUGALL, et al.,

14                               Defendants.

15

16            This matter is before the Court on plaintiffs’ “motion for leave to file sur-reply,” which

17   the Court interprets as a request for the Court to consider plaintiffs’ response to defendants’

18   motion to dismiss (Dkt. 75) as timely filed. See Dkt. 82. The Court has also considered

19   defendants’ objection and request to strike plaintiffs’ response. See Dkt. 84, at 1.

20            Although plaintiffs filed their response two days after the deadline to do so, the Court

21   will allow the untimely response and will consider it when making a recommendation on the

22   merits of defendants’ motion to dismiss. See Dkt. 75.

23   ///

24


     ORDER ALLOWING LATE RESPONSE - 1
            Case 2:19-cv-01869-RAJ-JRC Document 85 Filed 08/24/20 Page 2 of 2



 1          The Court will issue a separate report and recommendation on the motion to dismiss and

 2   will rule on plaintiffs’ other pending motions by separate order. This Order does not grant

 3   plaintiffs permission to file a sur-reply in opposition to defendants’ reply in support of their

 4   motion to dismiss. Dkt. 84.

 5          Dated this 24th day of August, 2020.

 6

 7

 8                                                          A
                                                            J. Richard Creatura
 9
                                                            United States Magistrate Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER ALLOWING LATE RESPONSE - 2
